TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 11, 2016



                                      NO. 03-15-00380-CV


                                   Michael Warren, Appellant

                                                 v.

                              Krystal Charlene Ulatoski, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 20, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

denying appellee’s petition to modify the parent-child relationship. Appellee shall pay all costs

relating to this appeal, both in this Court and the court below.